DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 8-11 and 15-17, in the reply filed on January 20, 2022 is acknowledged.  The traversal is on the ground(s) that hafnia and zirconia are interchangeable, there is de minimis search and examination burden, the restriction does not advance the goals of compact prosecution and the failure to present a prima facie situation for restriction.  This is not found persuasive because there would be a serious search and examination burden given the inventions have acquired a separated status in the art in view of their different classification.  Further, as stated in the restriction requirement, the inventions are independent and distinct from one another based on mutually exclusive species in an intermediate-final product relationship, product and process of use, and process of making and product made thereby meeting the requirement for restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7, 12-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product and method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 20, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high entropy ceramic” in claim 8 is a relative term which renders the claim indefinite. The term “high entropy ceramic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what standard Applicant uses to determine whether a ceramic is high entropy.
Claims 9-11 and 15-17 are rejected as indefinite for depending from an indefinite claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the term “butter layer” means as no explanation or examples are provided in Applicant’s specification.  For purposes of examination, any layer is considered to meet the limitation of a “butter layer.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0199163).
Regarding claims 8-10, Lee discloses an abradable layer on a substrate with the abradable layer providing thermal insulation to the substrate, see abstract and [0030].  The abradable layer may consist essentially of a base oxide, a primary dopant, a first co-dopant, and a second co-dopant [0039]. The base oxide may be selected from zirconia, hafnia, and combinations thereof [0039]. The primary dopant may consist essentially of ytterbia [0039]. The first co-dopant may consist essentially of samaria [0039]. The second co-dopant may be selected from the group consisting of lutetia, scandia, ceria, gadolinia, neodymia, europia, or combinations thereof [0039].  The primary dopant may be present in an amount less than, equal to, or greater than the total amount of the first co-dopant and the second co-dopant, which corresponds to three different rare earth oxides in equimolar fractions [0040]. In some embodiments, the abradable layer may be utilized with a second abradable layer [0081].  
Note that the abradable layer and the second abradable layer correspond to the claimed thermal barrier coating layers.  Although the reference does not specifically disclose the abradable layer as a high entropy ceramic, given the similar composition between the disclosed and claimed layer, it is expected the disclosed layer will have similar properties as the claimed layer, see above discussion and MPEP 2112.01 II.
Regarding claim 11, the reference renders obvious the equimolar fraction of the at least three different rare earth oxides and the molar fraction of at least one of hafnia and zirconia [0040-0043]; see MPEP 2144.05 I.
	Regarding claim 15, the reference discloses a substrate with a bond layer, an environmental barrier layer (butter layer), a first abradable layer and a second abradable layer formed on the substrate in that order, see Fig. 10 and [0110].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0199163) as applied to claim 15 above, and further in view of Gell et al. (US 2004/0229031).
	Lee discloses the thermal barrier coating of claim 15, see above discussion.
	The reference, however, fails to disclose one of the first and second abradable layers, which correspond to the first and second high entropy ceramic layers as deposited by plasma spray deposition and as vertically cracked.
	Gell discloses vertical cracking in a solution plasma spray-deposited coating to provide relief from cyclical thermal stress [0064].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the abradable layers of Lee to be plasma spray-deposited coatings with vertical cracking in order to provide relief from cyclical thermal stress.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0199163) as applied to claim 15 above, and further in view of Ndamka et al. (US 2019/0093497).
	Lee discloses the thermal barrier coating of claim 15, see above discussion.
	The reference, however, fails to disclose an abrasive protective coating formed on the second abradable layer, which corresponds to the second high entropy ceramic layer.
	Ndamka discloses an abradable coating with an additional top-layer applied to the coating [0039].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the second abradable layer of Lee to be coated with a top-layer as a known structure for thermal barrier coatings.  Note that regarding the “abrasive” limitation, any layer can be considered abrasive depending on the material with which it comes in contact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/Primary Examiner, Art Unit 1783